 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE LLC,                               Case No.: 2:17-cv-01604-APG-EJY

 4          Plaintiff                                   Order for Stipulation of Dismissal or
                                                                   Status Report
 5 v.

 6 SATICOY BAY LLC SERIES 43
   PANGLOSS, et al.,
 7
        Defendants
 8

 9         The parties previously advised the court that they had reached a settlement and requested

10 up to 90 days to finalize the settlement. ECF No. 53. More than 90 days have passed and the

11 parties have not filed a stipulation to dismiss.

12         I THEREFORE ORDER the parties to file either a stipulation of dismissal or a joint

13 status report by January 24, 2020.

14         DATED this 7th day of January, 2020.

15

16
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
